Citation Nr: 1315997	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  09-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a headache disorder, to include migraine and tension headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1996 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center(RO) in Philadelphia, Pennsylvania, which denied service connection for a migraine headache disability.  In an August 2008 rating decision, the RO in Portland, Oregon confirmed and continued the denial of service connection for a migraine headache disability.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the hearing transcript is of record.  

This issue was remanded by the Board in January and July 2012 for additional development.  The case is now before the Board for further appellate consideration.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's currently diagnosed headache disorder, to include migraine and tension headaches, is etiologically related to a disease, injury, or event in service. 


CONCLUSION OF LAW

A headache disorder, to include migraine and tension headaches, was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.09 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Stegall Considerations

As noted above, the Board remanded this matter in January and July 2012   for additional development.  In January 2012, the Board directed that the Veteran be afforded an adequate VA examination with a medical opinion as to the nature and etiology of her claimed headache disorder and that the claim be readjuicated.  In March 2012, the Veteran underwent a VA examination and the claim was readjudicated in an April 2012 supplemental statement of the case.  

In July 2012, the Board again remanded the claim for obtainment of an addendum opinion from the March 2012 VA examiner for purposes of clarification and readjudication of the claim.  An addendum opinion was obtained in October 2012 and an additional independent medical opinion was obtained in March 2013.  The claim was readjudicated in a March 2013 supplemental statement of the case.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist 

In correspondence dated in April 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was able to participate effectively in the processing of her claim.  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file and all identified and available treatment records have been secured.  

Additionally, as the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations pertinent to the claimed disability in April 2008 and March 2012.  Also, in October 2012, an addendum opinion for purposes of clarification was obtained from the March 2012 examiner and an additional independent medical opinion was received in March 2013.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints and reported history of the claimed disability, and conducted appropriate evaluations of the Veteran.   These examinations and opinions, in combination, and along with the other evidence of record, are fully adequate for the purpose of adjudicating the Veteran's claim for service connection for a headache disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although a conclusive opinion as to the etiology of the claimed disability was not provided by the April 2008 examiner, and the initial opinion provided by the March 2012 examiner was internally inconsistent, the subsequent October 2012 addendum opinion and the March 2013 independent medical opinion, taken together, are sufficient for adjudication of the claim on appeal.  The opinions received are consistent with the remainder of the evidence of record.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she and her representative presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal. 

Laws and Regulations

The Veteran essentially contends that a headache disorder, to include migraine and tension headaches, had its onset during active service in the summer of 2002 or sometime between 2001 and 2002.  Her statements and testimony of record indicate that she began experiencing migraine headaches associated with horrible pain and nausea during summer of 2002 while working as a diesel mechanic, however, she did not seek treatment during service because she was unaware that treatment was available or that she may be compensation for a headache condition, thus, she went on with her daily and occupational activities despite experiencing horrible headaches during which she could barely make it though work.  She also attributed her lack of treatment for headaches during service to the fact that she was the only girl in her unit and that she was expected to perform like the men without complaint.

The Veteran has also claimed that a private physician has related her headache disorder to upper back pain which the private physician reportedly related to her active military service on life boats in rough seas.  The Board notes, however, that service connection for a back disorder was denied in a in a January 2012 Board decision.  There is no indication that the January 2012 Board decision that denied service connection for a back disorder has been appealed or that a claim to reopen a previously denied claim for service connection for a back disorder has been received.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Migraine is specifically listed.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Additionally, service connection for a migraine disability will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following the Veteran's date of discharge from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398(1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b)  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Taking into account all relevant evidence, to include the Veteran's lay statements and testimony concerning continuity of headache symptomatology since discharge, the Board finds that service connection is not warranted for a headache disorder, to include migraine and tension headaches.  The Board finds that the preponderance of the evidence of record indicates that the Veteran's currently diagnosed headache disorder is not related to service.  

A review of the Veteran's service treatment records shows a self-reported past medical history of taking aspirin and Tylenol for "headaches and menstrual cramps" during a December 1995 medical prescreen.  A report of medical history that same day shows that she denied use of any current medication and any history of frequent or severe headaches.  There were no relevant defects or diagnoses on physical examination at that time.  A March 1996 pre-training report of medical history further shows that use of any current medication and any history of frequent or severe headaches was denied.  In July 1996, the Veteran reported a history of headaches during a 1 month trial or oral contraceptive medication.  A review of symptoms during a complete physical in January 1997 was negative for any mention of headaches.  During a bi-annual examination in September 1997, a past history of migraines was denied.  In November 1997, the Veteran complained of a three week history of a chronic cough and headaches.  Other "cold symptoms" were denied.  Diagnostic assessment was bronchitis.  During a December 1997 contraceptive refill request, history of headaches was denied.  Upon seeking treatment for what was diagnosed as an upper respiratory infection in February 1998, headaches were denied.  Upon experiencing what was presumed to be an episode of vasovagal syncope during formation in December 2002, headache was denied.  In January 2003, the Veteran sought treatment for complaint of a headache with nasal congestion, itchy eyes, and a runny nose for the past couple of weeks.  Diagnostic assessments at that time were rhinitis and depression.  It was recommended that she eat actual food verses nutritional drinks for sustenance.  

Post-service private treatment records from SHS dating from 2003 to 2008 show that headaches were initially reported during an annual physical in February 2005, more than 1 year after the Veteran's discharge from service.  The Veteran complained of headaches every four to six weeks with occipital stiffness, which were circumferential in nature with some associated nausea that generally cleared with use of two tablets of Excedrin.  It was noted that she had switched to oral contraceptives in the last year that resulted in menses every three months.  Diagnostic assessment was tension headaches.

In August 2005, the Veteran reported experiencing migraine headaches every one to two months, which began in the right occipital area of her scalp and moved retro orbital bilaterally with associated symptoms of photophobia and nausea.  It was noted that she was getting married in a few weeks.  Diagnostic impression was migraine headaches.  Later in August 2005, medications for headaches were changes.  She was prescribed Topamax and Skelaxin for the "muscular component."  Skelaxin helped and the Topamax prescription was not filled due to insurance reasons.  The Veteran believed that her headaches were precipitated by stress about her upcoming wedding.  She was also taking medication for insomnia, which she felt should resolve over the next few weeks.  There were no complaints of slurred speech, retro orbital pain, weakness or confusion.  Diagnostic assessment was ongoing tension headaches.

In January 2006, headaches were under control with daily Inderal LA 60mg injections.  

In February 2006, it was noted that daily injections of Inderal LA provided remarkable improvement in the Veteran's headaches.  She still had about two headaches a week, which abated with Excedrin.  Insomnia continued.  Diagnostic assessment was migraine headaches, improved, but suboptimal control.

In August 2007, the Veteran sought treatment for complaints of nausea, vomiting, headaches, photophobia, and gross hematuria.  She thought she ate bad food at a salad bar.  She was having a severe left-sided migraine with photophobia, nausea, and emesis.  She was diagnosed with a common left-sided migraine headache.  She received an Imitrax injection in the clinic with improvement with rest.  Updated medication for headaches included Trazodone HCL.  

In March 2008, the Veteran was started on a trial of amitriptyline medication in hopes that it would help her gain weight, reduce insomnia, and act as a prophylactic for headaches.  

The Veteran was underwent an initial VA examination to determine the nature and severity of her claimed headache disability in April 2008.  The Veteran reportedly developed a headache condition during the summer of 2002 while working as a diesel mechanic with headaches once a week and severe prostrating headaches once every three weeks.  The claims file was reviewed, however, contrary to the aforementioned documentation of headaches during service, the examiner erroneously concluded that the Veteran's service treatment records were negative for evidence of headaches.  At the time of examination, headaches developed frontally with associated symptoms of nausea and vomiting on occasion.  Headaches were alleviated with rest in a dark room and sometimes use of icepacks and/or Excedrin therapy or ibuprofen.  There was scalp tenderness for several days after a headache.  Post-service treatment included a short course (1-2 weeks) of Topiramate, a two to three month course of Propranolol, and Maxalt without benefit.  She received some benefit from Imitrex injectable and Phenergan but would vomit after.  She reportedly had a CT of her head at a private hospital in 2005 with normal results, however, the results were not available for review.  Diagnostic impression was report of symptoms consistent with migraine headaches, which reportedly began during active service in 2002, however, the examiner found that there was no documentation to either support of refute the claim.  

During the June 2011 travel board hearing the Veteran stated that as to her conditions on appeal at that time, to include a headache disorder, she did not seek treatment often because there is not much that can be done, thus, she just deals with her condition.  During service, she was the only woman in her unit and she was expected to perform, thus, so she did not seek treatment for her complaints but did what she had to do to get through them.  She first noticed headaches at her last duty station when she got into an argument with her supervisors as to whether she could physically participate in law enforcement training due to a terrible headache with associated nausea and light sensitivity.  The Veteran indicated that she no longer has rhinitis as noted at the time she experienced a headache during service in January 2003, however, headaches have continued.  She was unsure if her headaches were allergy headaches.  Current treatment at that time of the hearing included use of Tylenol during onset of a headache and she may or may not still have a migraine four days later.  The undersigned explained that medical records dating her claimed condition as close to service as possible and lay statements of others who could attest to her headache condition during service or within 1 year of discharge may be helpful to her claim.  The record was held open for 30 days, however, to date, with the exception of a January 2013 VA treatment note, no additional evidence has been received from the Veteran in support of the claim.

In accordance with the Board's January 2012 remand, the Veteran was afforded an additional VA examination in March 2012.  The Veteran indicated that she had more than one type of headache.  She had her first "migraine" headache associated with light sensitivity and nausea sometime between 2001 and 2003, perhaps in the summer of 2002.  She did not report to sick call but just "kept going."  She thought she had a migraine headache once every month and a half during service, which she reportedly has continued to experience once every 4 to 6 weeks since discharge.  Migraine headaches were described as constant, throbbing, symmetric and bilateral pain rated as 8 out of 10 (with 10 at worst) in severity with light and sound sensitivity and nausea lasting for one or two days.  There was no aura associated with these headaches and emesis was rare (once a year at most).  Migraines were sometimes incited by stress, but not always, and they were less severe during pregnancy.  A several year history of use of oral contraceptives was noted without any noticeable difference in the severity or frequency of headaches when on/off the medication.  The Veteran was unable to identify any triggers, however, missed meals made symptoms worse.  The Veteran also reportedly experienced non migraine headaches at least once a week, which were described as less painful, unassociated with light sensitivity or nausea, and generally relieved with Tylenol.   No obvious triggers were identified.

Following interview and examination of the Veteran and a thorough review of the claims file, the examiner observed that since the Veteran's discharge from active service, she complained of two types of diagnosable headache syndromes: (1) tension headaches (mild, weekly, relieved with Tylenol and unassociated with non headache symptoms), and; (2) migraine headaches (more severe headaches that occurred less frequently associated with photophobia, nausea, and vomiting).  Medical records showed diagnosis of both headache syndromes in 2005, however, there had been no mention of headaches since August 2007.  The examiner opined that it is less likely than not that the claimed headache condition was incurred in or caused by the claimed in-service event, injury, or illness.  Specifically, the Veteran's service treatment records showed no diagnosis of a primary headache condition during service, rather, in-service headache complaints were associated with other illness states such as an upper airway condition, which while not unexpected, does not constitute a separate diagnosed migraine or tension headache condition.  As to the Veteran's reported use of other-the-counter medication for "headaches and cramps," in a pre-enlistment questionnaire, the examiner found that there is no evidence to support a claim for headaches which existed prior to service and were exacerbated by service.  Specifically, the examiner found that there is no objective documentation of medical treatment for or diagnosis of a headache condition in 2002 despite the Veteran's contention that her first migraine occurred at that time.  Nevertheless, the Veteran admittedly did not seek medical treatment at that time.  

The March 2012 examiner further opined that the claimed headache condition, which clearly and unmistakably existed prior to active military service, was clearly and unmistakably not aggravated beyond its normal progression by her time in service or injury, event, or illness therein.  The examiner stated that there is insufficient evidence to support the claim that these headaches are in any way related to symptoms which occurred during service at the time of her bronchitis in 1997 or rhinitis in 2003.  

Following the Board's request for clarification as to which headache condition existed prior to, during, and after service as alluded to in the March 2012 examination report, and an etiological opinion as to whether any type of headache may have been incurred in, aggravated by, or otherwise related to service, the March 2012 examiner provided an addendum opinion in October 2012.  

In October 2012, the examiner clarified that that there is insufficient information to substantiate a clear diagnosis of a headache condition prior to the Veteran's active service.  Moreover, while the Veteran did complain of a headache as a symptom during evaluation of other conditions (e.g., rhinitis and bronchitis) during service, she was not diagnosed with a primary migraine, nor tension, nor any other kind of primary headache condition during service.  The Veteran only reported that she remembered experiencing a migraine headache on active duty between 2001 and 2002, and while there was no reason to doubt such contention, there was no evidence to substantiate such condition during service, and in fact, the Veteran admittedly did not report to sick call at that time.  The examiner stated post-service treatment records showed diagnoses of migraine and tension headaches in 2005.  She opined that it is less likely as not that the claimed headache disorder was incurred in or caused by service because there is insufficient objective evidence in the service treatment records to substantiate the claim.  Specifically, there was no evidence of diagnosis of a primary headache condition during the Veteran's active service.  

In March 2013, an additional opinion was received from an independent medical examiner for the purpose of clarification.  Following review of the claims file, electronic records, and relevant medical literature, she concluded that it is less likely than not that the Veteran's current migraine condition was incurred in, caused by, or is proximately due to her military service.  The examiner stated that her reasoning is three fold.  First, despite the severity of the Veteran's reported migraine symptoms while working around diesel fuel in 2002, which included throbbing pain, nausea, and occasional vomiting relieved with rest in a dark area with Excedrin or ibuprofen therapy, she did not report to sick call for such symptoms during active service.  Second, although service treatment records showed a pre-military history of "headache with cramps" on pre-enlistment examination in December 1995, complaints of a headache with cough in November 1997, and headache with nasal congestion and depression in January 2003, she did not demonstrate clinical signs and symptoms of migraines of the aura or prodromal symptomatology at those times.  The examiner quoted medical literature which stated that by definition, "migraines are episodic headaches accompanied by nausea and/or photophobia or photophobia.  The headache must last 4 to 72 hours and have at least two defining features (unilateral, pulsating, moderate/severe intensity, aggravated by movement).  Also, five attacks and the exclusion of other conditions are required for diagnosis."  In this case, the examiner found that the Veteran's in-service headaches were limiting, transient and associated with upper respiratory and gynecological conditions.  In addition, in-service headache complaints were never associated with light sensitivity.  Finally, the examiner observed that there are no clinical records indicating migraine symptoms, treatment, or events in the 1 year presumptive period following the Veteran's discharge from active service.  The examiner's conclusion was based on a lack of medical evidence to support a diagnosis of migraine or aura to a migraine during active service or during the 1 year presumptive period following the Veteran's discharge from active service.  Thus, the examiner stated that clinical evidence of simple headaches is clearly and unmistakably related to a transient and limiting event associated with upper respiratory and/or gynecological conditions during military service.  

A January 2013 VA treatment note shows that the Veteran presented to establish VA care at that time.  She suffered from migraine headaches but was not taking prescribed medication for treatment due to concern that it may affect her job performance.  She did take Tylenol 3 twice a day, which was prescribed by a community provider for control of some pain.  In this regard, during this appeal, the Veteran was noted to be taking pain medication for flank pain related to kidney donation.  Neither the Veteran nor her representative have alleged that there are any outstanding VA or private treatment records that relate the claimed headache disorder, to include migraine and tension headaches, to any event, injury, or illness during military Service.  Nor have the Veteran and her representative requested VA's assistance in obtaining any additional treatment records. 

On review of the record as a whole, there is simply no credible evidence showing that the Veteran's current headache disorder, to include migraine and tension headaches, may be related to any event, injury, or illness during service.  The medial opinions obtained in connection with this claim indicate that the headaches during service were associated with other illness states as opposed to diagnosis of a separate primary headache condition.  Such conclusion overwhelmingly supported by the evidence of record.  Despite ample opportunity to submit evidence to the contrary, the Veteran has not done so.  Accordingly, the Board finds that the Veteran's service treatment records are negative for diagnosis of a primary headache condition, to include migraine and tension headaches during active military service. 

Moreover, the Veteran has not presented any evidence showing that she has experienced a chronic headache disorder or continuous symptomatology of a primary headache disorder during service or within 1 year of her discharge from active service.  The Board acknowledges the Veteran's assertion that she experienced her first migraine headache during service in 2002, and that she has continued to experienced migraine headaches every four to six weeks following discharge and non-migraine headaches weekly since discharge.  Indeed, the Veteran is competent to report experiencing continuous migraine and non migraine headache symptomatology since discharge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 30.  However, in light of the evidence of record, to include inconsistencies in the Veteran's own statements and the lack of corroborating medical evidence of a primary headache condition during service or within one year of discharge, or of continuous headache symptomatology since discharge, the Board finds such contentions to be not credible, and therefore, of no probative weight.  Indeed, as alluded to by the March 2013 independent medical examiner, it seems incredible to believe that the Veteran would not seek medical treatment for severe symptoms associated with a prostrating headache during service.  Although she claims that she felt that she could not complain of a headache during service as she was the only woman in her unit and she was expected to perform like the men, it seems highly unlikely that she would be able to function as a diesel mechanic or on a life boat in choppy seas during an episode of a prostrating migraine headache associated with nausea and sometimes vomiting.  Indeed, she has indicated that she had to lie in a dark and quiet room during her alleged migraine headache in 2002 but there is no documentation of this in her service records.  As noted, the Board is cognizant that service treatment records do reflect two or three instances of complaints of headaches during service.  However, as discussed, these complaints of headaches accompanied other illness states such as an upper airway condition, and VA health care providers have determined that these instances did constitute a separate diagnosed migraine or tension headache condition and were not consistent with the disability picture she is now describing.

In this regard, the Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints regarding headaches during or within one year of service.  Rather, the Board is relying also on the fact that the Veteran specifically denied headaches in January 2003, following the alleged onset of her migraine headache disorder in summer 2002.  Moreover, following notation of a headache in 2005, the Veteran herself attributed it to stress and insomnia which she felt was associated with her upcoming wedding as opposed to any chronic headache conditions during service.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains an instance in which the Veteran specifically denied having any relevant symptoms or provided a contrary history.  Therefore, the Board finds that the facts of this case are distinguishable from Buchanan.  Consequently, the Board concludes that the current assertions by the Veteran as to experiencing a continuity of symptomatology since service not credible. 

In this regard, the Veteran has submitted private treatment records dated immediately following her discharge from service in October 2003 through 2008, which are negative for any complaints, findings, or diagnosis of a chronic primary headache disorder of any kind until 2005.  Thus, the medical evidence of record does not show any diagnosis of a primary chronic headache disability in service or within 1 year of discharge.  Rather, the evidence shows only headaches as an acute symptom of a separate overlying condition or illness state, and multiple VA examinations and treatment records dated immediately following the Veteran's discharge from service showed no evidence or report of a chronic primary headache condition until more than 1 year after her discharge from active service.   

Having found that there is no credible evidence of a continuity of symptomatology since service, the Board finds that the Veteran, as a lay person, is not otherwise competent to link her current headaches to either his in-service injury or symptoms he experienced in service.  Therefore, the Board finds the conclusions of the health care providers discussed above to be far more probative on the issue of whether the claimed headache disorder is related to service than the Veteran's own assertions..

In summary, considering the medical evidence of record, and the Veteran's testimony, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for a headache disability, to include migraine and tension headaches.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

Entitlement to service connection for a headache disorder, to include migraine and tension headaches, is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


